Case: 12-50762       Document: 00512445839         Page: 1     Date Filed: 11/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2013
                                     No. 12-50762
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

QUITTMAN ANDRE GOODLEY, also known as Q-Good,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 7:11-CR-331-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Quittman Andre Goodley has moved
for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Goodley has filed responses and has moved for appointment of new
counsel.
       We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Goodley’s responses. The record is insufficiently

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50762     Document: 00512445839     Page: 2   Date Filed: 11/19/2013

                                  No. 12-50762

developed to allow consideration at this time of Goodley’s claim of ineffective
assistance of counsel; such a claim generally “cannot be resolved on direct appeal
when the claim has not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted).
      Further, we concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. The motion for
appointment of new counsel is DENIED.




                                        2